Citation Nr: 0320425	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a rash on the arms.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to April 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Waco, Texas.  This case was previously before the 
Board in March 2001, when the Board issued a decision 
declining to reopen claims of service connection for a left 
ear infection and bilateral foot fungus.  The Board also 
determined that additional development was needed on the 
issues of service connection for a rash on the arms and a 
sinus disorder, and undertook such development.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003) (DAV).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

The development by the Board was accomplished in June 2003.  
However, this additional evidence has not been considered in 
the first instance by the AOJ, and the veteran has not waived 
such consideration.  

Furthermore, it appears that the veteran is receiving ongoing 
treatment for the disabilities at issue.  Reports of such 
treatment may include information pertinent to his claims.  
Accordingly, the Board has no recourse but to REMAND the case 
to the RO for the following:
1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
rash or sinus condition from May 2002 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any VA medical records of 
treatment for any rash or sinus condition 
which are not already associated with the 
claims file.  

2.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claims in light of all 
evidence added to the record since their 
last previous review of the claims.  If 
the claims remain denied, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


